Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 05/18/2021.


Allowable Subject Matter


2.	Claims 1, 8, 15, and 21-32 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 05/18/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
5.	The totality of each element and/or step in claims 1, 8, 15, and 21-32 are not alluded to in the combined art of Kapadia, Jagtap and Park. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1. More specifically, the combination of Kapadia, Jagtap and Park does not teach or suggest "the rule including a parameter corresponding to a property of login attempts to the  user account, the parameter defining a predefined schedule of reoccurring time periods when the login attempts are permitted; determining that the property of a new login attempt to the user account is inconsistent with the parameter based on at least one of a date or a time of the new login attempt being outside the reoccurring time periods; and based on the determination that the property of the new login attempt to the user account is inconsistent with the new login attempt to the user account " as recited in claim 1. Accordingly, all the independent claims are allowable over the combination of Kapadia, Jagtap and Park. So, all the dependent claims are allowable by virtue of their dependency upon the independent claims and also due to additional limitations recited in these claims. Therefore, for the foregoing reasons, examiner withdraws of the rejection of claims 1, 8, 15, and 21-32 under 35 USC §103. 
7.	However, the prior art of record fails to teach or suggest the above mentioned portions of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
8.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

9.	Claims 1, 8, 15, and 21-32 are patentable.
10.	Claims 2-7, 9-14, and 16-20 are cancelled.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436